UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)-765-6115 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2015 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 15.34% Austria - 0.50% BUWOG AG $ CA Immobilien Anlagen AG IMMOFINANZ AG (a) Bermuda - 1.07% Hongkong Land Holdings Ltd. Brookfield Property Partners LP Brazil - 0.12% BR Malls Participacoes SA Canada - 2.27% Brookfield Asset Management, Inc. (b) Finland - 0.06% Sponda OYJ Germany - 0.54% Adler Real Estate AG (a) Deutsche Annington Immobilien SE DO Deutsche Office AG TLG Immobilien AG Hong Kong - 2.88% Henderson Land Development Co. Ltd. Hysan Development Co. Ltd. Swire Properties Ltd. Wheelock & Co. Ltd. Israel - 0.08% Azrieli Group Ltd. Japan - 1.51% Hulic Co. Ltd. Mitsui Fudosan Co. Ltd. Nomura Real Estate Holdings, Inc. Jersey - 0.06% Atrium Eurpopean Real Estate Ltd. Netherlands - 0.07% Eurocommercial Properties NV New Zealand- 0.14% Argosy Property Ltd. Kiwi Property Group Ltd. Philippines - 0.58% Ayala Land, Inc. SM Prime Holdings, Inc. Singapore - 1.02% CapitaLand Ltd. United Industrial Corp. Ltd. UOL Group Ltd. Wing Tai Holdings Ltd. Sweden - 1.36% Fabege AB Fastighets AB Balder (a) Hemfosa Fastigheter AB Kungsleden AB Switzerland - 0.67% Allreal Holding AG PSP Swiss Property AG Swiss Prime Site AG Thailand - 0.10% Central Pattana PCL United Kingdom - 2.27% Capital & Counties Properties PLC Daejan Holdings PLC Quintain Estates and Development PLC (a) UNITE Group PLC United States - 0.04% Ashford Hospitality Trust, Inc. (a) TOTAL COMMON STOCKS (Cost $13,432,326) Real Estate Investment Trusts - 83.52% Australia - 7.07% Abacus Property Group Astro Japan Property Group BWP Trust Charter Hall Retail REIT Dexus Property Group Federation Centres Goodman Group GPT Group Investa Office Fund Scentre Group Westfield Corp. Belgium - 0.35% Befimmo SA Cofinimmo SA Warehouses De Pauw SCA Canada - 2.09% Artis Real Estate Investment Trust Boardwalk Real Estate Investment Trust Canadian Apartment Properties REIT Dream Global Real Estate Investment Trust Dream Office Real Estate Investment Trust Granite Real Estate Investment Trust H&R Real Estate Investment Trust InnVest Real Estate Investment Trust Morguard Real Estate Investment Trust RioCan Real Estate Investment Trust Smart Real Estate Investment Trust France - 3.38% Affine SA Fonciere Des Regions Gecina SA Klépierre Societe de la Tour Eiffel Unibail-Rodamco SE Greece - 0.11% Grivalia Properties Real Estate Investment Co. AE Gurnesy- 0.04% Schroder Real Estate Investment Trust Ltd. Hong Kong - 2.09% Champion REIT The Link REIT Prosperity REIT Ireland - 0.16% Green REIT PLC Italy - 0.23% Beni Stabili SpA Immobillare Grande Distribuzione SIIO SpA Japan - 6.41% Activia Properties, Inc. 22 Advance Residence Investment Corp. 30 Daiwa Office Investment Corp. Frontier Real Estate Investment Corp. 11 Fukuoka REIT Corp. 43 Global One Real Estate Investment Trust GLP J-REIT 40 Hankyu REIT, Inc. 85 Japan Excellent, Inc. 54 Japan Hotel REIT Investment Corp. Japan Logistics Fund, Inc. 32 Japan Prime Realty Investment Corp. 12 Japan Retail Fund Investment Corp. 54 Kenedix Office Investment Corp. Mori Hills REIT Investment Corp. Mori Trust Sogo REIT, Inc. 39 Nomura Real Estate Master Fund, Inc. Nomura Real Estate Office Fund, Inc. 38 Orix JREIT, Inc. 87 Premier Investment Corp. 96 United Urban Investment Corp. 48 Netherlands - 0.52% Vastned Retail NV Wereldhave NV New Zealand - 0.15% Goodman Property Trust Singapore - 2.92% Cambridge Industrial Trust CapitaLand Commercial Trust Fortune Real Estate Investment Trust (c) Mapletree Commercial Trust Mapletree Logistics Trust Starhill Global REIT Suntec Real Estate Investment Trust South Africa - 0.74% Capital Property Fund Redefine Properties Ltd. SA Corporate Real Estate Fund Sycom Property Fund (c) Spain - 0.10% Merlin Properties Socimi SA (a) United Kingdom - 5.07% Big Yellow Group PLC British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Hansteen Holdings PLC Intu Properties PLC Land Securities Group PLC Segro PLC Shaftesbury PLC Workspace Group PLC United States - 52.09% Acadia Realty Trust Agree Realty Corp. Alexander's, Inc. Alexandria Real Estate Equities Inc. American Assets Trust, Inc. American Homes 4 Rent American Tower Corp. Apartment Investment & Management Co. Ashford Hospitality Prime Inc. Ashford Hospitality Trust, Inc. AvalonBay Communities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Camden Property Trust (b) Care Capital Properties, Inc. (a) CBL & Associates Properties, Inc. Chatham Lodging Trust Chesapeake Lodging Trust CoreSite Realty Corp. Cousins Properties, Inc. CubeSmart DCT Industrial Trust, Inc. DDR Corp. (b) DiamondRock Hospitality Co. Digital Realty Trust, Inc. (b) Duke Realty Corp. DuPont Fabros Technology, Inc. (b) EastGroup Properties, Inc. Education Realty Trust, Inc. Empire State Realty Trust, Inc. (b) EPR Properties Equity Commonwealth (a) Equity One, Inc. Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust FelCor Lodging Trust, Inc. First Industrial Realty Trust, Inc. General Growth Properties, Inc. GEO Group, Inc. Getty Realty Corp. (b) Government Properties Income Trust (b) Gramercy Property Trust, Inc. HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. Highwoods Properties, Inc. (b) Home Properties, Inc. Host Hotels & Resorts, Inc. (b) Hudson Pacific Properties, Inc. Inland Real Estate Corp. (b) Kilroy Realty Corp. (b) Kimco Realty Corp. LaSalle Hotel Properties Liberty Property Trust LTC Properties, Inc. (b) The Macerich Co. Mack-Cali Realty Corp. National Health Investors, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. (b) Parkway Properties, Inc. (b) Pebblebrook Hotel Trust (b) Pennsylvania Real Estate Investment Trust (b) Physicians Realty Trust Piedmont Office Realty Trust, Inc. Post Properties, Inc. Prologis, Inc. Public Storage QTS Realty Trust, Inc. Ramco-Gershenson Properties Trust Realty Income Corp. (b) Regency Centers Corp. Retail Opportunity Investments Corp. Retail Properties of America, Inc. RLJ Lodging Trust Ryman Hospitality Properties, Inc. (b) Sabra Health Care REIT, Inc. (b) Select Income REIT Simon Property Group, Inc. SL Green Realty Corp. Sovran Self Storage, Inc. STAG Industrial, Inc. Starwood Waypoint Residential Trust (b) Strategic Hotels & Resorts, Inc. (a) Sunstone Hotel Investors, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. UDR, Inc. (b) Universal Health Realty Income Trust Urban Edge Properties Ventas, Inc. (b) Vornado Realty Trust Washington Real Estate Investment Trust (b) Weingarten Realty Investors Winthrop Realty Trust WP Carey, Inc. WP Glimcher, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $70,416,175) CLOSED-END FUNDS - 0.53% F&C Commercial Property Trust Ltd. Picton Property Income Ltd. UK Commercial Property Trust Ltd. TOTAL CLOSED-END FUNDS (Cost $443,923) WARRANTS - 0.00% La Société de la Tour Eiffel TOTAL WARRANTS (Cost $0) INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 10.19% Money Market Funds - 10.19% Mount Vernon Securities Lending Prime Portfolio TOTAL INVESTMENTS PURCHASED WITH PROCEEDS FROM SECURITIES LENDING (Cost $8,622,206) SHORT-TERM INVESTMENTS - 0.08% Money Market Fund - 0.08% Wells Fargo Advantage Government Money Market Fund TOTAL SHORT-TERM INVESTMENTS (Cost $63,789) Total Investments (Cost $92,978,419) - 109.66% Liabilities in Excess of Other Assets - (9.66)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan. (c) Illiquid security.The total market value of these securities was $1,855,725, representing 2.19% of net assets. AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. OYJ Julkinen osakeyhtiö is the Finnish term for publicly-traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SCA Société en commandiete par actions is a Dutch term for a limited partnership with share capital. SE Societas Europaea is a term for a European Public Limited Liability Company. SpA Società per Azioni is the Italian term for a limited share company. Gerstein Fisher Multi-Factor® Growth Equity Fund Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.77% Accommodation - 2.18% Civeo Corp. (c) $ Marriott International, Inc. (b) Marriott Vacations Worldwide Corp. (b) Pinnacle Entertainment, Inc. (a) Wyndham Worldwide Corp. (b) Administrative and Support Services - 0.86% AECOM (a)(b) Dun & Bradstreet Corp. PayPal Holdings, Inc. (a) Priceline Group, Inc. (a) TripAdvisor, Inc. (a)(b) Air Transportation - 2.12% Alaska Air Group, Inc. American Airlines Group, Inc. Delta Air Lines, Inc. Hawaiian Holdings, Inc. (a)(b) SkyWest, Inc. (b) Southwest Airlines Co. Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a) Ambulatory Health Care Services - 1.32% Adeptus Health, Inc. (a)(b) Amedisys, Inc. (a) Chemed Corp. (b) Animal Production and Aquaculture - 0.41% Cal-Maine Foods, Inc. (b) Apparel Manufacturing - 0.64% G-III Apparel Group Ltd. (a) VF Corp. Beverage and Tobacco Product Manufacturing - 4.82% Altria Group, Inc. Coca-Cola Bottling Co. (b) Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. Monster Beverage Corp. (a) PepsiCo, Inc. Reynolds American, Inc. Broadcasting (except Internet) - 1.16% Comcast Corp. Liberty Ventures (a) Nexstar Broadcasting Group, Inc. (b) Starz (a) Townsquare Media, Inc. (a) Walt Disney Co. (b) Building Material and Garden Equipment and Supplies Dealers - 2.01% Home Depot, Inc. Lowe's Cos, Inc. Chemical Manufacturing - 12.78% Abbott Laboratories AbbVie, Inc. Akorn, Inc. (a)(b) Allergan PLC (a)(c) Alnylam Pharmaceuticals, Inc. (a)(b) AMAG Pharmaceuticals, Inc. (a)(b) Celgene Corp. (a)(b) Chemours Co. Depomed, Inc. (a)(b) E.I. du Pont de Nemours & Co. (b) Eagle Pharmaceuticals, Inc. (a)(b) Gilead Sciences, Inc. Innophos Holdings, Inc. Insys Therapeutics, Inc. (a)(b) Jazz Pharmaceuticals PLC (a)(c) Johnson & Johnson Lannett Co., Inc. (a)(b) LyondellBasell Industries NV (c) Mallinckrodt PLC (a)(b)(c) Medifast, Inc. (a)(b) Monsanto Co. Mylan N.V. (a)(b)(c) Olin Corp. (b) Omnova Solutions, Inc. (a) PDL BioPharma, Inc. (b) PPG Industries, Inc. Sucampo Pharmaceuticals, Inc. (a) Supernus Pharmaceuticals, Inc. (a) Trinseo S.A. (a)(b)(c) USANA Health Sciences, Inc. (a)(b) Clothing and Clothing Accessories Stores - 2.28% Buckle, Inc. (b) Burlington Stores, Inc. (a)(b) Cato Corp. (b) Dillard's, Inc. (b) DSW, Inc. Hanesbrands, Inc. Ross Stores, Inc. TJX Companies, Inc. Computer and Electronic Product Manufacturing - 10.82% Alliance Fiber Optic Products, Inc. Ambarella, Inc. (a)(b)(c) Apple, Inc. Applied Materials, Inc. Applied Optoelectronics, Inc. (a)(b) ARRIS Group, Inc. (a)(b) Avago Technologies Ltd. (b)(c) Cavium, Inc. (a) Dexcom, Inc. (a) Dot Hill Systems Corp. (a) EMC Corp. Enphase Energy, Inc. (a)(b) Freescale Semiconductor Ltd. (a)(c) Halyard Health, Inc. (a)(b) 26 Harman International Industries, Inc. Harris Corp. Illumina, Inc. (a)(b) Intel Corp. Medtronic PLC (c) OSI Systems, Inc. (a) Qorvo, Inc. (a) QUALCOMM, Inc. Roper Industries, Inc. (b) Rubicon Technology, Inc. (a)(b) Skyworks Solutions, Inc. (b) St. Jude Medical, Inc. TTM Technologies, Inc. (a) Western Digital Corp. Construction of Buildings - 0.05% KB Home NVR, Inc. (a) 58 Credit Intermediation and Related Activities - 3.14% Ameriprise Financial, Inc. Bank of the Ozarks, Inc. Heartland Payment Systems, Inc. LendingTree, Inc. (a)(b) Springleaf Holdings, Inc. (a) Visa, Inc. (b) Wells Fargo & Co. Data Processing, Hosting and Related Services - 0.51% DST Systems, Inc. Educational Services - 0.01% ITT Educational Services, Inc. (a)(b) Electrical Equipment, Appliance, and Component Manufacturing - 1.17% AO Smith Corp. Helen Of Troy Corp Ltd. (a)(c) Spectrum Brands Holdings, Inc. Whirlpool Corp. (b) Electronics and Appliance Stores - 0.19% REX American Resources Corp. (a)(b) Fabricated Metal Product Manufacturing - 0.01% PGT, Inc. (a) Food and Beverage Stores - 2.80% Core-Mark Holding Co., Inc. (b) Ingles Markets, Inc. Kroger Co. Food Manufacturing - 1.24% Bunge Ltd. (c) Diamond Foods, Inc. (a) Farmer Brothers Co. (a) Ingredion, Inc. (b) John B Sanfilippo & Son, Inc. Kraft Heinz Co. Omega Protein Corp. (a) Pilgrim's Pride Corp. (b) Sanderson Farms, Inc. (b) Food Services and Drinking Places - 1.95% Buffalo Wild Wings, Inc. (a)(b) Cracker Barrel Old Country Store, Inc. (b) Dave & Buster's Entertainment, Inc. (a) Jack in the Box, Inc. McDonald's Corp. Papa John's International, Inc. (b) Furniture and Home Furnishings Stores - 0.48% Bassett Furniture Industries, Inc. Furniture and Related Product Manufacturing - 0.16% Fortune Brands Home & Security, Inc. Patrick Industries, Inc. (a) Select Comfort Corp. (a) General Merchandise Stores - 1.67% Dollar General Corp. Macy's, Inc. Wal-Mart Stores, Inc. Health and Personal Care Stores - 2.66% CVS Health Corp. Diplomat Pharmacy, Inc. (a)(b) Express Scripts Holding Co. (a)(b) McKesson Corp. Walgreens Boots Alliance, Inc. Heavy and Civil Engineering Construction - 0.52% Dycom Industries, Inc. (a)(b) Primoris Services Corp. (b) Hospitals - 0.19% HCA Holdings, Inc. (a) Insurance Carriers and Related Activities - 6.55% Allied World Assurance Co. Holdings AG (c) Anthem, Inc. (b) Argo Group International Holdings Ltd. (c) Cigna Corp. Endurance Specialty Holdings Ltd. (b)(c) Hanover Insurance Group, Inc. HCI Group, Inc. (b) Prudential Financial, Inc. Travelers Companies, Inc. Universal Insurance Holdings, Inc. Validus Holdings Ltd. (c) Leather and Allied Product Manufacturing - 1.58% NIKE, Inc. Skechers USA, Inc. (a) Machinery Manufacturing - 0.25% Cameron International Corp. (a) Cummins, Inc. Deere & Co. (b) KLA-Tencor Corp. (b) Zebra Technologies Corp. (a)(b) Management of Companies and Enterprises - 0.41% American Equity Investment Life Holding Co. EchoStar Corp. (a) Merchant Wholesalers, Durable Goods - 1.20% American Axle & Manufacturing Holdings, Inc. (a) Arrow Electronics, Inc. (a) Delphi Automotive PLC (c) HD Supply Holdings, Inc. (a) Henry Schein, Inc. (a)(b) LKQ Corp. (a) O'Reilly Automotive, Inc. (a)(b) WestRock Co. Merchant Wholesalers, Nondurable Goods - 0.01% Herbalife Ltd. (a)(b)(c) Mining (except Oil and Gas) - 0.01% Martin Marietta Materials, Inc. Miscellaneous Manufacturing - 3.05% 3M Co. Abiomed, Inc. (a)(b) Becton Dickinson & Co. (b) CR Bard, Inc. Inogen, Inc. (a) Matson, Inc. (b) Vascular Solutions, Inc. (a) Zimmer Biomet Holdings, Inc. Miscellaneous Store Retailers - 0.15% 1-800-Flowers.com, Inc. (a)(b) Cash America International, Inc. (b) Motion Picture and Sound Recording Industries - 0.78% Cinemark Holdings, Inc. (b) Lions Gate Entertainment Corp. (c) NetFlix, Inc. (a) Motor Vehicle and Parts Dealers - 1.41% Asbury Automotive Group, Inc. (a) AutoZone, Inc. (a) Group 1 Automotive, Inc. (b) Lithia Motors, Inc. Nonmetallic Mineral Product Manufacturing - 0.01% Dixie Group, Inc. (a) Nonstore Retailers - 0.40% Amazon.com, Inc. (a) 43 eBay, Inc. (a) GNC Holdings, Inc. (b) Nutrisystem, Inc. Nursing and Residential Care Facilities - 0.01% Ensign Group, Inc. (b) Oil and Gas Extraction - 0.17% California Resources Corp. (b) Diamondback Energy, Inc. (a) MRC Global, Inc. (a) Other Information Services - 1.95% Facebook, Inc. (a) Google, Inc. (a) Liberty Global PLC- Class A (a)(c) Liberty Global PLC- Class C (a)(c) Liberty Global PLC LiLAC- Class A (a)(c) 29 Liberty Global PLC LiLAC- Class C (a)(c) 72 Yelp, Inc. (a) Paper Manufacturing - 0.39% Clearwater Paper Corp. (a) International Paper Co. Kimberly-Clark Corp. Schweitzer-Mauduit International, Inc. (b) Veritiv Corp. (a) Performing Arts, Spectator Sports, and Related Industries - 0.01% Boyd Gaming Corp. (a) Personal and Laundry Services - 0.01% Weight Watchers International, Inc. (a)(b) Petroleum and Coal Products Manufacturing - 0.30% Western Refining, Inc. Plastics and Rubber Products Manufacturing - 0.70% Goodyear Tire & Rubber Co. Jarden Corp. (a)(b) Primary Metal Manufacturing - 0.19% Global Brass & Copper Holdings, Inc. Handy & Harman Ltd. (a) Kaiser Aluminum Corp. (b) Printing and Related Support Activities - 0.19% Avery Dennison Corp. (b) Deluxe Corp. Multi-Color Corp. Professional, Scientific, and Technical Services - 4.05% Accenture PLC (c) Amgen, Inc. Biogen, Inc. (a) Booz Allen Hamilton Holding Corp. (b) Broadridge Financial Solutions, Inc. CACI International, Inc. (a) Callidus Software, Inc. (a) Cimpress N.V. (a)(b)(c) Globant S.A. (a)(b)(c) International Business Machines Corp. (b) MasterCard, Inc. Mistras Group, Inc. (a) PRA Health Sciences, Inc. (a) Synchronoss Technologies, Inc. (a)(b) Syntel, Inc. (a) Towers Watson & Co. ZELTIQ Aesthetics, Inc. (a)(b) Publishing Industries (except Internet) - 6.06% Electronic Arts, Inc. (a)(b) EPAM Systems, Inc. (a)(b) ePlus, Inc. (a)(b) Manhattan Associates, Inc. (a) Martha Stewart Living Omnimedia, Inc. (a) Microsoft Corp. News Corp. Oracle Corp. SS&C Technologies Holdings, Inc. Real Estate - 0.43% Avis Budget Group, Inc. (a)(b) Impac Mortgage Holdings, Inc. (a)(b) Marcus & Millichap, Inc. (a) Rental and Leasing Services - 0.70% Aircastle Ltd. (c) AMERCO Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.22% BlackRock, Inc. 76 NASDAQ OMX Group, Inc. Waddell & Reed Financial, Inc. Sporting Goods, Hobby, Musical Instrument, and Book Stores - 0.55% Build-A-Bear Workshop, Inc. (a)(b) Michaels Cos., Inc. (a) Support Activities for Transportation - 0.33% Expedia, Inc. (b) Telecommunications - 1.67% ARC Group Worldwide, Inc. (a) Argan, Inc. AT&T, Inc. (b) Inteliquent, Inc. j2 Global, Inc. (b) Level 3 Communications, Inc. (a) Shenandoah Telecommunications Co. Verizon Communications, Inc. Transportation Equipment Manufacturing - 7.17% Boeing Co. BorgWarner, Inc. (b) Commercial Vehicle Group, Inc. (a) Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lear Corp. Lockheed Martin Corp. (b) Polaris Industries, Inc. (b) Shiloh Industries, Inc. (a) TAL International Group, Inc. Truck Transportation - 0.43% PAM Transportation Services, Inc. (a) Utilities - 0.03% Ormat Technologies, Inc. Water Transportation - 0.25% Royal Caribbean Cruises Ltd. (b)(c) TOTAL COMMON STOCKS (Cost $173,391,237) INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 24.13% Money Market Funds - 24.13% Mount VernonSecurities Lending Prime Portfolio TOTAL INVESTMENTS PURCHASED WITH PROCEEDS FROM SECURITIES LENDING (Cost $55,982,360) Principal Amount Value SHORT-TERM INVESTMENTS - 0.19% Money Market Fund - 0.19% Wells Fargo Advantage Government Money Market Fund TOTAL SHORT-TERM INVESTMENTS (Cost $430,794) Total Investments (Cost $229,804,391) - 124.09% Liabilities in Excess of Other Assets - (24.09)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan. (c) Foreign-issued security. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited is a term indicating a company is incorporated and shareholder have limited liability. N.V. Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. S.A. Société Anonyme is a term used in Luxembourg meaning there are a minimum of two shareholders, and a minimum share capital of LUF 1.25 million. Gerstein Fisher Multi-Factor® International Growth Equity Fund Schedule of Investments August 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.97% Australia - 10.09% AGL Energy Ltd. $ Alumina Ltd. Bank of Queensland Ltd. Caltex Australia Ltd. CSL Ltd. Incitec Pivot Ltd. Macquarie Group Ltd. Qantas Airways Ltd. QBE Insurance Group Ltd. Ramsay Health Care Ltd. Sonic Healthcare Ltd. South32 Ltd. (a) Suncorp Group Ltd. Sydney Airport TPG Telecom Ltd. Wesfarmers Ltd. Woolworths Ltd. Belgium - 1.69% Anheuser-Busch InBev NV KBC Groep NV UCB SA Bermuda- 1.33% Cheung Kong Infrastructure Holdings Ltd. Denmark - 5.79% AP Moller - Maersk A/S 15 Coloplast A/S Danske Bank A/S Novo Nordisk A/S Pandora A/S Tryg A/S Finland - 1.44% Neste Oil OYJ Nokia OYJ Stora Enso OYJ France - 11.41% Aeroports de Paris Arkema SA AtoS Bureau Veritas SA Credit Agricole SA Danone SA Dassault Systemes Essilor International SA Iliad SA Imerys SA Legrand SA L'Oreal SA Natixis SA Numericable-SFR SAS (a) Pernod-Ricard SA Peugeot SA (a) Remy Cointreau SA Safran SA Schneider Electric SE Societe BIC SA Societe Television Francaise 1 Wendel SA Zodiac Aerospace Germany - 9.97% Bayer AG Bayerische Motoren Werke AG - Ordinary Shares Bayerische Motoren Werke AG - Preference Shares Commerzbank AG (a) Continental AG Daimler AG Deutsche Boerse AG Fresenius Medical Care AG & Co. KGaA Fresenius SE & Co. KGaA GEA Group AG HeidelbergCement AG Henkel AG & Co. KGaA - Ordinary Shares Hugo Boss AG 98 Infineon Technologies AG Kabel Deutschland Holding AG Merck KGaA Muenchener Rueckversicherungs AG OSRAM Licht AG Porsche Automobil Holding SE- Preference Shares ProSiebenSat.1 Media AG Symrise AG United Internet AG Volkswagen AG - Ordinary Shares Volkswagen AG - Preferred Shares Hong Kong - 0.10% Cathay Pacific Airwave Ltd. Ireland - 0.98% Bank of Ireland (a) Bank of Ireland (a) Israel - 0.56% Bank Leumi Le-Isreal BM (a) Mizrahi Tefahot Bank Ltd. NICE Systems Ltd. Teva Pharmaceutical Industries Ltd. Italy - 1.59% Exor SpA Luxottica Group SpA Saipem SpA (a) Unione di Banche Italiane SCpA Japan - 14.45% Astellas Pharma, Inc. Bridgestone Corp. Brother Industries Ltd. Calbee, Inc. Casio Computer Co. Ltd. Fuji Heavy Industries Ltd. Hakuhodo DY Holdings, Inc. ITOCHU Corp. Japan Airlines Co. Ltd. Japan Airport Terminal Co. Ltd. KDDI Corp. Keisei Electric Railway Co. Ltd. Koito Manufacturing Co. Ltd. Mabuchi Motor Co. Ltd. MEIJI Holdings Co. Ltd. Minebea Co. Ltd. Murata Manufacturing Co. Ltd. Nagoya Railroad Co. Ltd. NGK Spark Plug Co. Ltd. NH Foods Ltd. Nippon Paint Holdings Co. Ltd. Nissin Foods Holdings Co. Ltd. Nitori Holdings Co. Ltd. Omron Corp. Otsuka Holdings Co. Ltd. Panasonic Corp. Seiko Epson Corp. Sekisui House Ltd. Seven Bank Ltd. Shimizu Corp. Shionogi & Co. Sumitomo Chem Co. Sumitomo Rubber Industries Ltd. Suruga Bank Ltd. Toyota Motor Corp. Yamaha Corp. Jersey - 1.35% Shire PLC Wolseley PLC Luxembourg - 0.01% Tenaris SA Netherlands - 10.49% Airbus Group NV Akzo Nobel NV Altice NV (a) Boskalis Westminster NV Fiat Chrysler Automobiles NV (a) Heineken Holding NV Heineken NV ING Groep NV Koninklijke Ahold NV NN Group NV Randstad Holdings NV STMicroelectronics NV Unilever NV Portugal - 0.00% Banco Espirito Santo SA (a) Singapore - 1.35% ComfortDelGro Corp. Ltd. Fraser & Neave Ltd. Spain - 1.12% Abertis Infraestructuras SA Aena SA (a) Ferrovial SA Red Electrica Corp. SA Sweden - 4.38% Assa Abloy Boliden AB Holmen AB Industrivarden AB Investor AB Swedbank AB Switzerland - 11.90% Actelion Ltd. Aryzta AG Chocoladefabriken Lindt & Spruengli AG - Participation Certificate 50 Chocoladefabriken Lindt & Spruengli AG - Registered Shares 1 Cie Financiere Richemont SA Coca-Cola HBC AG (a) Credit Suisse Group AG EMS-Chemie Holding AG Lonza Group AG Nestle SA Novartis AG Roche Holdings AG Sonova Holding AG Swatch Group AG Swiss Re AG UBS Group AG United Kingdom - 8.97% 3i Group PLC ARM Holdings PLC Associated British Foods PLC Aviva PLC Babcock International Group PLC BHP Billiton PLC British American Tobacco PLC BT Group PLC Bunzl PLC Carnival PLC Croda International PLC GKN PLC Hargreaves Lansdown PLC Imperial Tobacco Group PLC Intertek Group PLC ITV PLC Kingfisher PLC Lloyds Banking Group PLC London Stock Exchange Group PLC Melrose Industries PLC Next PLC Persimmon PLC (a) Rexam PLC Rio Tinto PLC Schroders PLC Tate & Lyle PLC Taylor Wimpey Tesco PLC Tullow Oil PLC (a) Weir Group PLC TOTAL COMMON STOCKS (Cost $119,728,607) SHORT-TERM INVESTMENTS - 0.79% Money Market Fund - 0.79% Wells Fargo Advantage Government Money Market Fund TOTAL SHORT-TERM INVESTMENTS (Cost $1,083,067) Total Investments (Cost $120,811,674) - 99.76% Other Assets in Excess of Liabilities - 0.24% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. KGaA Kommanditgesellschaft auf Aktien is a German term that refers to a Limited Partnership that has shares. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. OYJ Julkinen osakeyhtiö is the Finnish term for publicly-traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SAS Société par actions simplifiée is a French term for a limited liability company by shares. SCpA Società Consortile per Azioni is the Italian term for a joint-stock company. SE Societas Europaea is a term for a European Public Limited Liability Company. SpA Società per Azioni is the Italian term for a limited share company. Footnotes to the Schedules of Investments August 31, 2015 (Unaudited) 1. Federal Tax Information The cost basis of investments for federal income tax purposes at August 31, 2015 for the Gerstein Fisher Multi-Factor® Growth Equity Fund, Gerstein Fisher Multi-Factor® International Growth Equity Fund, & Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund ( the "Funds"), were as follows*: Gerstein Fisher Multi-Factor® Growth Equity Fund Gerstein Fisher Multi-Factor® International Growth Equity Fund Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund Cost of Investments $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information for the Funds, please refer to the Notes to Financial Statements section in the Funds' most recent semi-annual or annual report. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America ("GAAP"). 3. Valuation of Securities Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the security is traded.Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. For the Gerstein Fisher Multi-Factor® International Growth Equity Fund and Gerstein Fisher Multi-Factor® Global Real Estate Securities Fund, in the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund's net asset value ("NAV") is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Fund will value foreign securities at fair value, taking into account such events in calculating the NAV. In such cases, use of fair valuation can reduce an investor's ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.These securities would generally be categorized as Level 2 in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification ("ASC") Topic 820 hierarchy. The Adviser anticipates that the Fund's portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions that are Not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. 4. Other Investment transactions are recorded on the trade date. The Fund determine the gain or loss from investment transactions using the best tax relief order. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at August 31, 2015 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2015, in valuing the Funds' investments carried at fair value: Gerstein Fisher Multi-Factor® Growth Equity Fund Equity Level 1 Level 2 Level 3 Total Common Stock* $ $
